           Case 5:19-cr-00050-TBR Document 1 Filed 09/04/19 Page 1 of 6 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                            ~
                                    UNITED STATES DISTRICT COURl'ANESSAL.ARMSTRONG.CLERK
                                                                 for the
                                                                                                            SEP 042CH8
                                                    Western District of Kentucky
                                                                                                    U.S. L,u i i"'llv ,   ,;u <J(\   f
                  United States of America                          )                             WESTN. DIST. KENTUCKY
                               V.                                  -)
                                                                    )
                         Derek Railey                               )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    August 19, 2019              in the county of             Crittenden              in the
     Western          District of             Kentucky          , the defendant(s) violated:

          . Code Section                                                      Offense Description
18 U.S.C. 2252A(a)(2)(A)                         Receipt and distribution of child pornography




         This criminal complaint is based on these facts:

See attached affidavit.




         IYf Continued on the attached sheet.

                                                                                    1
                                                                                               Complainan~·e

                                                                                        David McClelland, Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             09/04/2019
                                                                                                 Judge's signature

City and state:                         Paducah, Kentucky                        Lanny King, United States Magistrate Judge
                                                                                               Printed name and title
   Case 5:19-cr-00050-TBR Document 1 Filed 09/04/19 Page 2 of 6 PageID #: 2




                       AFFIDAVIT IN SUPPORT OF
                 APPLICATION FOR CRIMINAL COMPLAINT

       I, David A. McClelland, being duly sworn, depose and state:


1. This affidavit is being submitted in support of a criminal complaint for Derek
   Railey. For reasons set forth below, I believe that there is probable cause that
   that Derek Railey violated federal child exploitation laws, specifically 18 U.S.C.
   § 2252A(a)(2) (distribution and receipt of child pornography).

2. Affiant has been a Special Agent with the Federal Bureau of Investigation for over
   25 years. My duties include the investigation of various violations of federal
   criminal laws including matters involving the sexual exploitation of children,
   including the online sexual exploitation of children, in violation of 18 U.S.C. §
   2251, et seq., which criminalize the production, advertising, possession, receipt
   and transmission of child pornography. I have received training in the area of
   child pornography and child exploitation, and have had the opportunity to observe
   and review numerous examples of child pornography in multiple forms of media,
   including computer media. I have participated in the execution of multiple federal
   search warrants, many of which have involved child exploitation and/or child
   pornography offenses.

3. The statements contained in this Affidavit are based in part on information I have
   learned through my own investigation, experience and background as a Special
   Agent with the FBI. The statements are also based on information gained from
   other law enforcement personnel, who have assisted in this investigation, as well
   as other law enforcement officials involved in similar investigations. This
   affidavit does not contain all of the information known to me regarding this
   investigation. I have included in this affidavit facts that I believe are sufficient to
   support a probable cause finding for the issuance of the requested complaint but
   I do not purport to include each and every matter of fact observed or known to me
   or other law enforcement agents involved in this investigation.

4. Chapter 110 [18 U .S.C. § 2251 et seq.], of the Federal Criminal Code addresses
   federal criminal offenses involving the sexual exploitation and other abuse of
   children. Title 18, United States Code, Section 2252A(a)(2)(A) makes it a federal
   crime for any person to knowingly receive or distribute, any child pornography
   that has been mailed, or shipped or transported in interstate or foreign commerce

                                            1




                                                                                             /,,.L~

                                                                                         .ri('
   Case 5:19-cr-00050-TBR Document 1 Filed 09/04/19 Page 3 of 6 PageID #: 3




   by any means, including by computer.

5. A minor is defined under federal law as any person under the age of eighteen. 18
   U.S.C. § 2256(1). Child pornography is defined as any visual depiction, including
   any photograph, film, video, picture, or computer or computer-generated image or
   picture, whether made or produced by electronic, mechanical, or other means, of
   sexually explicit conduct, where the production of such visual depiction involves
   the use of a minor engaging in sexually explicit conduct. 18 U.S.C. § 2256(8)(A).
   Sexually explicit conduct covers actual or simulated (i) sexual intercourse,
   including genital-genital, oral-genital, anal-genital, or oral-anal, whether between
   persons of the same or opposite sex; (ii) bestiality; (iii) masturbation; (iv) sadistic
   or masochistic abuse; or (v) lascivious exhibition of the genitals or pubic area of
   any person. 18 U.S.C. § 2256(2)(A).

                         FACTS AND CIRCUMSTANCES

6. This application for a criminal complaint stems from information provided by
   various law enforcement entities.

7. In October 2013, the Sturgis, Kentucky Police Department received a complaint
   from the Nashville, TN Metro Police Department, Sex Crimes Division, stating an
   individual identified as Derek Railey had a conversation with an individual in
   Nashville and told him he was having sexual contact with his 7 and 11 year old
   nephews. Railey was subsequently interviewed by the Sturgis Police and he
   admitted he had made these statements to gain attention from the other male he
   was conversing with, and the statements were not true.

8. In May 2014 the Union County, Kentucky Sheriffs Office received a complaint
   that Railey had sexually abused a juvenile while he was asleep at Railey's
   residence. The victim stated that Railey had touched the juvenile's penis and
   asked the juvenile if he could take a picture of the juvenile's penis. Railey
   allegedly texted someone on his phone and told the person he had a 13 year old
   that wants to show his penis. The juvenile refused. Railey was charged with
   sexual assault of a minor, and plead guilty to a lesser charge.

9. In August 2015 the Kentucky State Police received a complaint from an individual
   from Indiana who had been chatting with Railey on a phone application called
   Grindr, which is designed for homosexual men to chat and share photos via
   cellphone or computer. The complainant said that on numerous occasions Railey
   had made comments about having .sexual contact with his 10 year old nephew and
                                            2




                                                                                             /.I.I<
   Case 5:19-cr-00050-TBR Document 1 Filed 09/04/19 Page 4 of 6 PageID #: 4




   4 year old son. Railey had also sent a picture of a nude child to the complainant
   through Grindr with an associated email address of derekrailey@gmail.com.
   Railey was interviewed by the KSP admitted to sending child pornography
   pictures through this Grindr account, and was charged and convicted with
   Distributing Child Pornography by the Kentucky State Police.

IO.In June 2019 the Allegan County, Michigan Sheriffs Office received a complaint
   from an individual who had been chatting on the Grinder application and the
   chats migrated to Snapchat. Snapchat is an application commonly used on
   cellphones and/or computers to communicate and share pictures.                  The
   complainant stated that the person was using the Snapchat user name "dehric00"
   as well as the identifier "Drock". Dehric00 stated that he had a 7 year old son and
   liked to nap and shower with his son. Dehic00 also claimed to have had several
   sexual encounters with young children including a 2 year old child.

11.On August 19, 2019 the Owensboro FBI was contacted by the KSP who advised
   that a 17-year-old male in Alabama (hereafter MV) had been chatting with an
   individual on the Grindr application and later on Snapchat, who used the
   Snapchat screen name dehric00. The Tallassee, Alabama Police Department
   advised affiant that MV has been known to operate as a male escort. MV claimed
   that the user of dehric00 had sent pictures of a naked minor boy through Grindr
   and had solicited child pornography pictures of MV. Dehric00 stated on Grindr
   that he wanted to travel to meet MV with the boy so that they could both have sex
   with the boy and then kill the child. This conversation was preserved and saved
   by the Tallassee Police Department.

12.MV first encountered Railey online approximately six months ago while using the
   Grinder application. At the time Railey had mentioned having sex with children
   and MV ended the conversation. Six months later MV made a new Grinder
   account and was again contacted by Railey. MV continued to chat with Railey in
   hopes of being able to forward the information about Railey's claims to law
   enforcement. During this exchange which occurred on or about August 19, 2019,
   Railey sent child pornography to MV and solicited child pornography from MV.

13. The following are excerpts from the exchange between MV and Railey:
    MV: I'm 17.
    DR: I'm 32, my kid is 8. (Picture of DR's penis sent to MV)
    MV: Nice.
    DR: Let's see your front.
    MV: You're fucking sexy. I wish that cum was in my ass. You have a nice cock.
                                          3




                                                                                         J,,LI<
   Case 5:19-cr-00050-TBR Document 1 Filed 09/04/19 Page 5 of 6 PageID #: 5




   (Sends a picture of MV's penis)
   DR: Would you want my kid naked next to us while I fuck you?
   MV: That'd be hot. Teaching him how it is done.
   DR: (sends a picture of a young boy sitting on a couch with no shirt) my kid.
   MV: cute
   DR: You can suck him while I fuck you ... I watched a 20 year old rape his 2 year
   old nephew.
   MV: When can we meet?
   DR: Let's see. Pix of your cock and chest together.
   MV: ... okay (sends picture of penis and bare chest)
   DR: I'd even kill a 7 year old .. .let's kill him and fuck his dead body (sends picture
   of penis and pants) ... take a picture like I did.
   MV: okay (sends picture of penis and pants)
   DR: I really want to do this.
   MV: Me too. So when?
   DR: We are going to be Pedo kid killers ... (Sends picture of young boy bent over
   with anus and scrotum showing) cum for my kid ... I can't believe I get this hard.
   MV: Show me you pedo.
   DR: (sends picture of his face) ... are you hard?
   MV:yes
   DR: Let's see.
   MV: I'm at Walmart .. my mom drove me. (Sends picture of penis with pants pulled
   down)
   DR: Is that the bathroom at Walmart?
   MV: Yeah.

14. On September 4, 2019, officers executed a federal search warrant on an address
    in Sturgis, Kentucky. Derek Railey was present, and after being shown exerpts of
    the August 19 chat in the paragraph above, he stated that he recalled the chat
    and that he was the person communicating with MV on Grindr. He also
    acknowledged sending a (non-pornographic) picture of himself during the chat.
    He acknowledged talking about raping a child, but denied sending child
    pornography. He stated he believed the person he was talking to was not a minor.

                                    CONCLUSION

15. Based upon all of the information set forth in this application, your Affiant
    respectfully submits that there is probable cause to believe that on or about
    August 19, 2019, Derek Railey violated 18 U .S.C. § 2252A(a)(2) (distribution and
    receipt of child pornography).
                                            4
Case 5:19-cr-00050-TBR Document 1 Filed 09/04/19 Page 6 of 6 PageID #: 6




                                  David A. McClelland,
                                  Special Agent
                                  Federal Bureau of Investigation


         Subscribed to and sworn to before me this 4th day of September 2019.
                                                       '

                                  Lanny King
                                  U.S. Magistrate Judge




                                    5
